Title: To John Adams from Timothy Pickering, 27 June 1799
From: Pickering, Timothy
To: Adams, John




Sir.
Department of State Philadelphia June 27. 1799.

I have the honor to inform you, that on considering, with the Secretary of the Treasury, the mode of communicating your proclamation for renewing the commercial intercourse between the United States and St. Domingo, we have concluded to transmit copies thereof  by mail, as follows.
To-morrow, Friday, to send off those for the District of Maine, for the States of Georgia, South and North Carolina and the Ports on James River, including Norfolk.
On Saturday, to forward those for the residue of Virginia, and for New Hampshire, Massachusetts and Rhode Island
On Monday, those for Connecticut:
On Tuesday, those for New York, New Jersey, Delaware, and Maryland:—and
On Wednesday (July 3rd:) to deliver here those for the State of Pennsylvania.
If there had been more time, we should have made greater differences in the periods of transmitting the proclamation. As it is, the merchants in general will have only about twenty five days to fit their vessels for sea, and to make their voyages to St. Domingo, to arrive on the first of August.
The Secretary of the Treasury transmits a circular letter to the Collectors explanatory of the Proclamation and the arrangements to which it refers:—printed copies of both I have now the honor to enclose.
I shall send copies of the proclamation to the Governors of States, and to the Judges, District Attornies and Marshals of the United States.
I am, Sir, / With great respect / Your most obed. servt.

Timothy Pickering